Citation Nr: 0707908	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial compensable rating for otitis 
media with hearing loss.

2. Entitlement to an initial rating in excess of 20 percent 
for low back strain with degenerative disc disease.


REPRESENTATION

Veteran represented by: New Jersey Department of Military and 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1964.  This claim is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2007, the veteran had a hearing with the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

The issue of an initial compensable rating for otitis media 
with hearing loss is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected back disorder is manifested 
by forward flexion from 50 to 55 degrees, extension from 10 
to 25 degrees, minimal degenerative joint disease, and 
subjective complaints of pain and stiffness. No ankylosis, 
radiculopathy, or prescribed bedrest is noted. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
rating for low back strain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5295 (2002), DC 
5237 (2006).

 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)), imposes obligations on VA in terms 
of its duty to notify and assist claimants. Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By April 2003 and January 2007 letters, VA advised the 
veteran of the essential elements of the VCAA. VA informed 
him that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims but that he 
must provide enough information so that VA could request any 
relevant records. It told him that it was responsible for 
obtaining any evidence held by a government agency. The 
veteran was also informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA. These letters, therefore, provided the required notice of 
the four aforementioned elements. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error and that there 
was no prejudicial error.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Court has held that an error "whether 
procedural or substantive, is prejudicial when [it] affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Id. at 116.  

That Court explained that "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id. at 121.  

Moreover, the Court has observed that "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Id. at 128.  The veteran has repeatedly asserted 
that his back disability is worse than contemplated by the 
ratings, thereby showing actual knowledge of the evidence 
required to substantiate his claim.  As the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of this appeal, there is no finding of prejudice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. A January 2007 letter addressing these 
elements was sent to the veteran.  

VA and private treatment records are associated with the 
claims file.  There are two VA examinations related to his 
back.  The veteran has asserted that the VA examinations were 
inadequate.  Specifically, the veteran asserted that he took 
medication prior to his initial May 2003 VA examination, so 
the examination was not an adequate reflection of his level 
of disability.  At the hearing before the Board, he asserted 
that the August 2004 VA examination was incomplete and 
substandard.  

The Board has reviewed the August 2004 VA examination and 
finds that the examination was adequate.  The Board is 
entitled to assume the competency of the VA examiner.  See 
Hilkert v. West, 12 Vet. App. 145, 151 (1999) ("the Board 
implicitly accepted [the VA examiner's] competency by 
accepting and relying upon the conclusions in her opinion"), 
aff'd, 232 F.3d 908 (Fed. Cir. 2000).  Further, the 
"appellant bears the burden of persuasion on appeals to this 
court to show that reliance was in error." Id. at 151; see 
also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) 
("[t]he [presumption of regularity] doctrine this allows 
courts to presume that what appears regular is regular, the 
burden shifting to the attacker to show the contrary"). 

The veteran in this case has not pointed to any evidence in 
the record that would cast doubt on the VA examiner's 
competency or the examination, nor is the Board aware of any 
such evidence.  In fact, both examiners obtained a reported 
history from the veteran and conducted a complete physical 
examination.  Therefore, the Board finds that the veteran has 
failed to demonstrate any fault with the VA examiner or the 
examination.  See Butler, 244 F.3d at 1340; Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (holding that the 
presumption of regularity attaches to actions of public 
officials).  

Additionally, the Board notes that the May 2003 VA examiner 
ordered X-rays, but the X-rays are not of file, nor is an 
addendum to the May 2003 VA examination.  However, the August 
2004 VA examiner reviewed the X-rays and made an assessment 
based on the May 2003 X-rays.  Therefore, a remand is not 
required. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

The veteran seeks an initial rating in excess of 20 percent 
for low back strain with degenerative disc disease.  At the 
January 2007 hearing, the veteran reported experiencing pain 
and stiffness in the back, and difficulty getting up in the 
morning due to back pain.  He reported that he works part-
time, but is no longer able to install carpet due to his back 
pain.  He stated that he does not take have injections for 
his back.  The veteran also claimed that his VA examinations 
were incomplete and substandard.  

The veteran was service-connected in June 2003 for low back 
strain and assigned a 10 percent disability rating in June 
2003, effective March 27, 2003.  In a an October 2004 rating 
decision, the RO increased the disability evaluation for low 
back strain to 20 percent effective for the entire time on 
appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2006). Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006). When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups. The Board noted that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. See 38 C.F.R. § 4.59 (2006).

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an 'original claim' and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as 'staged' ratings. Id. at 126.  
In the present appeal, the veteran's back disability has not 
increased in severity; therefore, a staged rating is 
unnecessary. 

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine. 
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293). The pre-amended criteria for intervertebral disc 
syndrome are not applicable to the veteran's case as he filed 
his claim in March 2003, after the effective date.  
Thereafter, on August 26, 2003, the rating criteria for all 
spinal disabilities were revised and published in the Federal 
Register. See 66 Fed. Reg. 51454- 51458 (Sept. 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), DCs 5235 to 
5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply). See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2006).
 
Prior to the regulatory changes, favorable ankylosis of the 
lumbar spine would be rated at 40 percent disabling under DC 
5289.  Under DC 5292, when limitation of motion was moderate, 
a 20 percent rating was warranted. Severe limitation of 
motion required a 40 percent rating.  

Under DC 5295, for lumbosacral strain, a 40 percent 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome.  Since these changes were 
effective September 23, 2002, prior to the date the veteran 
filed his claim, the Board need only apply the regulations 
effective after September 2002.  Under the amended 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  The attached 
notes state that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. 'Chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293.
    
A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. See 38 C.F.R. § 4.71a, DC 5237 (2006). 
    
The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, DCs 
5235-5243 (2006).  It also deleted the old Note 2.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine only to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine. A 50 percent rating requires evidence of unfavorable 
ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 
4.71a, DC 5237.  Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. Note (4): 
Round each range of motion measurement to the nearest five 
degrees.

At a May 2003 VA examination, the veteran reported low back 
pain two to three times a week radiating down the left lower 
extremity to the mid thigh.  The pain was aggravated by 
prolonged sitting, bending, heavy lifting, and sneezing.  
Walking gave the veteran instant relief.  He also described 
occasional paresthesias in the left leg.  The veteran was 
able to do the activities of daily living, and used no 
assistive devices.

Upon examination, the veteran walked without a limp and had 
good tiptoe and heel walking.  Trendelenburg sings were 
negative.  There was no spasm or tenderness of the lumbar 
spine.  Flexion was 55 degrees, extension was 25 degrees, and 
side bending was 20 degrees.  There was no pain on back 
motion.  Deep tendon reflexes were equal and active in the 
lower extremities, and there was hypesthesia of the dorsum of 
both feet and of the entire lower leg between the knees and 
ankles bilaterally.  Straight leg raising was possible to 60 
degrees bilaterally. The examiner ordered lumbar spine X-
rays.  The assessment was low back strain and diabetic 
peripheral neuropathy.  The ordered May 2003 X-rays are not 
of record.

At an August 2004 VA examination, the veteran described his 
low back pain as a dull aching pain prompted by prolonged 
sitting, bending, or heavy lifting. He also reported only 
working part-time.  He described occasional numbness of his 
right leg with back pain, numbness in the left lateral thigh 
region, and decreased feeling in the bottom of his feet.  He 
stated that he was independent in his activities of daily 
living including grooming, feeding, and dressing, and did not 
use an assistive devices for ambulation.

Upon examination, palpation revealed some tenderness of the 
lumbar paraspinal musculature, range of motion was 50 degrees 
on forward flexion, 10 degrees on extension, and 10 degrees 
of side bending with end range pain.  The veteran appeared to 
be able to go down further, but was unwilling to do so due to 
pain. Straight leg raising was negative, but caused low back 
pain at 60 degrees.  The veteran had lower extremity 
inflexibility and popliteal angles of 30 degrees bilaterally.  
Strength testing was 5/5 in both lower extremities and 
sensory showed decreased sensation in a stocking distribution 
in both lower extremities.  Reflexes were 1+ bilaterally and 
symmetrical, and the veteran's gait was normal and non-
antalgic.  

The examiner also reviewed the May 2003 X-ray and noted mild 
intervertebral disc space narrowing at L5-S1; there was no 
fracture or dislocation seen.  The impression was disc 
disease at L5-S1 with some symptom magnification.  The 
examiner stated that there were more subjective complaints 
than objective findings.  The examiner also reported that 
there was no evidence of radiculopathy on physical 
examination and that the altered sensation in the lower 
extremities was due to peripheral neuropathy, which was 
highly likely due to the veteran's diabetes.    
 
As the veteran's claim is dated March 2003, prior to the 
September 2003 changes, the Board must apply both the old and 
new regulations for the spine. In this case, it is clear that 
the veteran suffers from an on-going low back disorder that 
involves pain and discomfort, as well as limited motion.  The 
Board has carefully reviewed the evidence but finds that his 
disability does not warrant a higher rating under either the 
pre-amended or amended criteria. 

First, ankylosis has not been shown.  While the most recent 
VA examination reflected limitation of motion as flexion 
(50/90 degrees), extension (10/30), and side-bending (10/30), 
the veteran had no evidence of fixation of the joint.  
Outpatient treatment records make no mention of ankylosis.  
As ankylosis is not shown, a higher rating is not warranted 
for favorable ankylosis under the pre-amended regulations or 
favorable ankylosis of the entire thoracolumbar spine under 
the amended regulations.

In order to warrant a 40 percent evaluation under the pre-
amended regulations, there must be evidence of "severe" 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; or "severe" limitation 
of motion of the lumbar spine. 38 C.F.R. § 4.71a, DC 5292, 
5295. 

A review of the evidence shows that an initial evaluation of 
40 percent is not warranted.  Throughout the appeals process, 
the veteran's flexion has ranged from 50 to 55 degrees and 
his extension has ranged from 10 to 25 degrees.  While 
limitation of motion is shown, as normal forward flexion is 
90 degrees and normal extension is to 30 degrees, the 
veteran's level of limitation cannot be said to be 
"severe."  

Moreover, neither VA medical examination found evidence of 
"severe" lumbosacral strain.  The May 2003 VA examination 
related that there was no spasm or tenderness of the spine, 
and the veteran walked without a limp and had good tiptoe an 
heel walking.  Similarly, the August 2004 VA examiner noted 
some tenderness but no muscle spasms were identified.  
Straight leg raises were negative and strength testing was 
5/5.  Neither VA examiner noted any of these factors 
consistent with a higher rating; therefore a rating in excess 
of 20 percent for lumbosacral strain is not warranted.  In 
making this determination, the Board has taken into accounted 
pain, weakened movement, excess fatigability, or 
incoordination. DeLuca, 8 Vet. App. at 202.     

Next, the Board finds no basis for a higher rating for 
intervertebral disc syndrome.  In order to warrant a higher 
rating, the evidence must show incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  The Board will also 
consider intervertebral disc syndrome under the General 
Rating Formula, whichever method results in the higher 
evaluation when all disabilities are combined.

While a May 2003 X-ray showed "mild" intervertebral disc 
syndrome, there is no medical evidence of, nor has the 
veteran reported, any incapacitating episodes or asserted 
that he has been prescribed bedrest for a period of acute 
signs and symptoms due to his low back disability.  While he 
has reported on-going back pain, the defining criteria for a 
higher rating is that he must have been prescribed bed rest 
and treatment by a physician.  The evidence does not show 
that he has been prescribed bedrest.

Next, an initial rating in excess of 20 percent under the 
regulations in effect after September 2003 is not warranted.  
In order to warrant a higher 40 percent rating, there must be 
evidence of forward flexion of the thoracolumbar spine only 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  In the present claim, the veteran's 
forward flexion is from 50 to 55 degrees; there is no 
evidence that it is limited to 30 degrees.  

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion to 30 
degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the veteran has reported competent evidence of pain, 
he has not established how that pain functionally limits him 
to a specific degree.  More specifically, he has not 
established the functional equivalent of limitation of 
flexion to 30 degrees due to any factor, including pain, pain 
on motion, fatigability or weakness.  

In fact, in the most recent VA examination, the examiner 
reflected that the veteran's range of motion was limited by 
pain but did not report weakness, fatigability, lack of 
coordination, lack of endurance on repetitive motion or 
flares.  In addition, the examiner noted symptom 
magnification and related that there were more subjective 
complaints than objective findings.  Therefore, there is no 
basis for a higher rating based on limitation of motion under 
the amended regulations.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran's complaints of altered sensation 
in his lower extremities have been attributed to peripheral 
neuropathy due to nonservice-connected diabetes mellitus.  
The August 2004 VA examiner specifically concluded that there 
was no evidence of radiculopathy on physical examination.  
Thus, although the veteran has reported lower extremity pain, 
the evidence establishes that he does not have characteristic 
symptoms of sciatic neuropathy warranting a higher rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of 20 percent for neurological involvement attributable to 
the veteran's low back disability.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  At his January 2007 hearing, the veteran 
reported that he is unable to lay carpet and only works part-
time due to his back pain.  However, the veteran is 
continuing to work and it is not shown that the back 
disability prevents entirely from working full time at other 
positions.  Additionally, there are no frequent periods of 
hospitalization. As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b). 

The Board notes that the veteran asserts that the low back 
strain with degenerative disc disease is worse than 
contemplated by the assigned rating. This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent evidence 
of record. A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 rating under 
either the old or the revised criteria for a low back strain 
with degenerative disc disease. As such, the evidence is not 
in equipoise and the benefit of the doubt does not apply; the 
claim is denied.  


ORDER

An initial rating in excess of 20 percent for low back strain 
with degenerative disc disease is denied.


REMAND

At the January 2007 hearing, the veteran testified that his 
hearing had worsened since his last examination. Therefore, 
an additional examination is required to accurately asses the 
veteran's hearing disability.   

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). All VCAA requirements must be 
contained in one letter. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
 
2. Schedule the veteran for a VA 
audiological examination.  All necessary 
tests should be completed. The claims file 
should be made available to the examiner 
prior to the examination. 

3. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim. If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC). 
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. § 
3.655. He should also be afforded the 
opportunity to respond to that supplemental 
statement of the case before the claim is 
returned to the Board. The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the Board 
has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


